In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-4022
UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,
                              v.

LEE A. WILSON,
                                        Defendant-Appellant.
                        ____________
          Appeal from the United States District Court
              for the Western District of Wisconsin.
         No. 04 CR 88—Barbara B. Crabb, Chief Judge.
                        ____________
    ARGUED APRIL 13, 2005—DECIDED FEBRUARY 2, 2006
                      ____________


  Before EASTERBROOK, KANNE, and SYKES, Circuit Judges.
  SYKES, Circuit Judge. Defendant Lee Wilson was con-
victed by a jury of being a felon in possession of ammuni-
tion, contrary to 18 U.S.C. § 922(g)(1). The predicate felony
is a Wisconsin sexual assault conviction for which Wilson
served four years in prison and was discharged with a
partial restoration of civil rights. His discharge certificate
advised him that certain of his civil rights were restored but
he was prohibited from possessing firearms unless he
received a pardon from the governor lifting the prohibition.
  In unsuccessful motions to dismiss both before and after
trial, Wilson argued that his prior conviction is not a
qualifying felony within the meaning of 18 U.S.C.
2                                                      No. 04-4022

§ 921(a)(20), which excludes from the scope of § 922(g)(1)
any convictions for which civil rights have been restored
unless the restoration of civil rights “expressly provides
that the person may not . . . possess . . . firearms.” Wilson
argued that his prior conviction disabled him from pos-
sessing firearms only—not ammunition—because neither
Wisconsin law nor the terms of his discharge certificate
prohibited him from possessing ammunition. The dis-
trict court rejected this argument and he renews it on
appeal. He also raises evidentiary and sentencing issues.
We affirm.


                        I. Background
  In 1999 Wilson was convicted in Wisconsin circuit court
of Second Degree Sexual Assault of a Child and sentenced
to four years’ imprisonment. Upon his release from state
prison in June 2003, Wilson received a discharge certificate
from the Wisconsin Department of Corrections advising him
that some of his civil rights were restored.1 Specifically, the
certificate advised him that his right to vote and eligibility
for jury duty were restored. Importantly, however, the
certificate also stated as follows: “Civil rights that are not
restored to felon: 1. Firearms may not be used or possessed
unless a pardon is received from the governor which does
not restrict possession of firearms. 2. Public office can not
be held unless a pardon is obtained from the governor.”
  In July 2004 Wilson was indicted on a charge of being
a felon in possession of ammunition, contrary to 18 U.S.C.
§ 922(g)(1). Prior to trial Wilson moved to dismiss, arguing
that he was not a convicted felon for purposes of § 922(g)(1)


1
  See WIS. STAT. § 304.078(2) (2003-04), which provides that a
discharge certificate shall be issued when a convicted person
has satisfied his or her sentence and shall list “[civil] rights which
have been restored and which have not been restored.”
No. 04-4022                                                  3

because of the partial restoration of his civil rights and the
terms of his discharge certificate. The district court found
no merit to this contention, denied Wilson’s motion to
dismiss, and barred him from introducing evidence of his
discharge certificate at trial.
  Wilson’s arguments on appeal do not directly implicate
the facts adduced at trial, so we state them only briefly. On
May 25, 2004, approximately one year after Wilson
was released from state prison, a man was shot to death
in Janesville, Wisconsin. Officers responding to 911 calls of
“shots fired” were told to be on the lookout for a blue vehicle
with a white top and shiny rims. A witness had observed a
vehicle of this description leaving the area of the shooting
at a high rate of speed. Officers located the car within
minutes of the shooting, parked on a residential street. The
car belonged to Wilson and contained numerous boxes of
ammunition, loaded and unloaded handgun magazines,
pistol grips, and holsters.
  Wilson was found inside the home where the vehicle
was parked. Witnesses inside the home testified that
when Wilson arrived there, he seemed scared and in-
formed them that he had “something he needed to hide.”
Wilson also instructed the occupants of the home to lie to
police about the ownership of the vehicle and who had been
driving it. The ammunition found in Wilson’s car was the
same make and caliber as shell casings found at the murder
scene. Urundi Allen, a friend of Wilson’s, was eventually
charged with the murder; Wilson was charged with the
crime of Harboring or Aiding a Felon. The record on appeal
does not disclose the final disposition of this state charge.
  The jury convicted Wilson of the § 922(g)(1) charge, and
he renewed his motion to dismiss posttrial. The district
court again denied it. Wilson was sentenced on November
17, 2004, during the six-month interval between this court’s
decision in United States v. Booker, 375 F.3d 508 (7th Cir.
4                                                No. 04-4022

2004), and the Supreme Court’s decision in the same case.
United States v. Booker, 543 U.S. 220 (2005). The district
court fashioned a discretionary sentence, treating the
sentencing guidelines as advisory. The judge also specifi-
cally stated that she was taking into consideration the
purposes of sentencing as set forth in 18 U.S.C. § 3553(a).
  The judge noted that the applicable guidelines range
was 130 to 162 months, but the statute under which Wilson
was convicted carried a maximum term of 120 months’
imprisonment. See 18 U.S.C. § 924(a)(2). The judge imposed
the statutory maximum sentence, concluding that Wilson
posed a “real danger” to the community based upon his
extensive criminal history that included “a history of
attacking women” and two prior felony convictions for
crimes of violence. The judge also expressed concern that
Wilson’s recent lengthy period of incarceration had not
deterred him from resuming his criminal activity upon his
release.


                      II. Discussion
A. Restoration of Civil Rights
  Wilson first argues that the district court erred in denying
his motions to dismiss because the partial restoration of
civil rights took him out of the category of persons prohib-
ited from possessing ammunition by § 922(g)(1). We review
a district court’s denial of a motion to dismiss the indict-
ment de novo. United States v. Lee, 72 F.3d 55, 57 (7th Cir.
1996). The felon-in-possession statute criminalizes the
possession of ammunition by any person “who has been
convicted in any court of a crime punishable by imprison-
ment for a term exceeding one year.” 18 U.S.C. § 922(g)(1).
The statutory definition of a “crime punishable by imprison-
ment for a term exceeding one year” excludes certain prior
convictions that would otherwise qualify:
No. 04-4022                                                 5

    What constitutes a conviction of such a crime shall be
    determined in accordance with the law of the jurisdic-
    tion in which the proceedings were held. Any conviction
    which has been expunged, or set aside or for which a
    person has been pardoned or has had civil rights
    restored shall not be considered a conviction for pur-
    poses of this chapter, unless such pardon, expungement,
    or restoration of civil rights expressly provides that the
    person may not ship, transport, possess, or receive
    firearms.
18 U.S.C. § 921(a)(20) (emphasis added).
  Invoking this statutory language, Wilson argues that
his felony sexual assault conviction cannot form the predi-
cate for his possession-of-ammunition conviction under
§ 922(g). He concedes that the prior conviction disables him
from possessing firearms but argues that he is not prohib-
ited from possessing ammunition because neither Wisconsin
law nor the language of his discharge certificate prohibit
him from possessing ammunition. This argument ignores
the plain language of the final clause of § 921(a)(20) and
overstates the extent to which state law is consulted for
purposes of § 922(g)(1) prosecutions.
   We start with the fairly self-evident point that federal
law, without reference to the law of any other jurisdiction,
makes it a crime for a convicted felon to possess ammuni-
tion. Contrary to the assumption that runs through Wilson’s
argument, a federal prosecution for felon in possession of
ammunition under § 922(g)(1) is in no manner dependent on
whether the state in which the crime is committed has
enacted a parallel statute criminalizing the same conduct.
It is irrelevant that Wisconsin does not prohibit felons with
discharge certificates from possessing ammunition. See
Caron v. United States, 524 U.S. 308, 313 (1998) (convicted
felon may not possess rifles or shotguns under § 922(g)(1)
despite the fact that such possession was permitted to him
6                                               No. 04-4022

by state law); DeRoo v. United States, 223 F.3d 919, 926
(8th Cir. 2000) (“whether state law allows [the defendant]
to possess ammunition is immaterial”); United States v.
Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994) (“[T]he defen-
dant can properly be convicted for possession of ammunition
under § 922(g)(1), regardless of whether that same pos-
session is prohibited under the state’s law.”).
  State law does have a role to play in the federal statutory
scheme, but that role is limited to the determination of
whether the defendant is a convicted felon. Once the felony
conviction is established, federal law prohibits the posses-
sion of either firearms or ammunition. The statute requires
that we look to the law of the jurisdiction in which the
predicate conviction was obtained to determine two proposi-
tions: (1) Has the defendant previously been convicted of a
crime punishable by imprisonment for a term exceeding one
year; and (2) if so, has the jurisdiction of conviction par-
doned the defendant, expunged his conviction, or restored
his civil rights? Caron, 524 U.S. at 313. If the answer to the
second of these questions is “yes,” the defendant’s previous
conviction is excluded as a predicate for a felon-in-posses-
sion charge “unless such pardon, expungement, or restora-
tion of civil rights expressly provides that the person may
not . . . possess . . . firearms.” 18 U.S.C. § 921(a)(20). The
“unless” clause limits the scope of the statutory exclusion
for felons whose convictions have been pardoned or ex-
punged, or for whom civil rights have been restored. If the
pardon, expungement, or restoration of rights provides that
the convicted person may not possess firearms, the convic-
tion remains a qualifying predicate for purposes of
§ 922(g)(1).
  It is undisputed in this case that Wilson was convicted of
a crime punishable by more than one year in prison; that
his conviction was not pardoned, expunged, or set aside;
and that the state’s partial restoration of his civil rights
expressly provided that he could not possess firearms.
No. 04-4022                                                  7

Wilson therefore meets the § 921(a)(20) definition of a
convicted felon and under § 922(g)(1) is prohibited from
possessing both firearms and ammunition. The district
court properly denied his dismissal motions.


B. Evidentiary Ruling
   Wilson next argues that the district court should have
permitted him to introduce his discharge certificate into
evidence at trial so he could argue to the jury that he
believed he was legally permitted to possess ammunition
because the certificate only refers to a prohibition on
firearms possession. We review the district court’s eviden-
tiary rulings for abuse of discretion. United States v.
Hughes, 970 F.2d 227, 232 (7th Cir. 1992).
  Wilson’s knowledge of the legality or illegality of his
conduct is irrelevant to his conviction on the felon-in-
possession charge. The mental state required for a convic-
tion under § 922(g)(1) is that the defendant “knowingly”
committed a violation of the statute. See 18 U.S.C.
§ 924(a)(2). We have held that the “knowingly” standard
in § 924 requires only that a defendant possess “the intent
to do the act that is proscribed by law,” and that the
government need not prove either a defendant’s knowl-
edge of the law or, by necessary implication, a defen-
dant’s knowledge of the illegality of his actions. United
States v. Obiechie, 38 F.3d 309, 314-15 (7th Cir. 1994);
United States v. Toney, 27 F.3d 1245, 1252 (7th Cir. 1994).
As applied to this case, the government was required to
prove only that Wilson intended to possess ammunition, not
that he knew his possession was prohibited by federal law.
  Accordingly, the only evidentiary purpose to which Wilson
would have put his discharge certificate—to argue that he
believed his possession of the ammunition was legal—was
irrelevant to the issues properly before the jury. The district
court did not abuse its discretion in declining to admit the
discharge certificate at trial.
8                                                No. 04-4022

C. Sentencing Issues
  The Presentence Investigation Report recommended a
four-point enhancement to Wilson’s base offense level
because Wilson possessed the ammunition in connection
with another felony offense, pursuant to U.S.S.G.
§ 2K2.1(b)(5). The other felony for purposes of this enhance-
ment was the state charge of Harboring or Aiding a Felon
stemming from the events surrounding the Janesville
murder. With the four-point enhancement to the base
offense level included, the resulting guidelines range was
130-162 months. Without the enhancement, the range
would have been 92-115 months. Prior to sentencing Wilson
objected to the enhancement on the ground that it had not
been submitted to the jury for resolution, citing this court’s
decision in Booker, 375 F.3d 508.2
  The district court rejected Wilson’s argument, holding
that submission of the sentencing enhancement to the
jury would be required only if the court treated the sentenc-
ing guidelines as mandatory. Because the court fashioned
a discretionary sentence, consulting the guidelines range as
advisory only and giving appropriate consideration to the
sentencing factors specified in § 3553(a), Wilson’s Booker
argument fares no better on appeal. See United States v.
Julian, 427 F.3d 471, 490 (7th Cir. 2005); United States v.
Dean, 414 F.3d 725, 727 (7th Cir. 2005).
  Wilson’s remaining attack on his 120-month sentence is a
patchwork of half-formed ideas. Giving the argument its
most charitable interpretation, Wilson apparently is
contending that because the district court found the


2
  As previously noted, Wilson’s sentencing took place during
the six-month interval between this court’s decision in United
States v. Booker, 375 F.3d 508 (7th Cir. 2004), and the Supreme
Court’s decision in the same case. United States v. Booker, 543
U.S. 220 (2005).
No. 04-4022                                                 9

advisory guidelines range to be 130 to 162 months, the
court necessarily adopted the PSI’s recommendation of
the four-level § 2K2.1(b)(5) enhancement, but there
was insufficient evidence before the district court to do
so. That is, Wilson asserts that the district court’s adoption
of the PSI included a factual error, and as a result
the appropriate advisory guidelines range was really 92-115
months rather than 130-162 months.
  This argument was not raised in the district court, so
review is for plain error. United States v. Guy, 174 F.3d 859,
861 (7th Cir. 1999). Whether an error was committed is
controlled by the twin principles that in the aftermath of
the Supreme Court’s Booker decision, district courts remain
obligated to determine the advisory guidelines sentencing
range based upon the facts of the case and we continue to
review factual findings made by the district court for clear
error. Julian, 427 F.3d at 489-90. A factual determination
made for purposes of sentencing is clearly erroneous only if,
after considering all of the evidence, the reviewing court is
left with the definite and firm conviction that a mistake has
been made. United States v. Wyatt, 102 F.3d 241, 246 (7th
Cir. 1996).
  The district court adopted the PSI recommendation in
determining that the advisory guidelines range was 130-162
months. The relevant facts recited in the PSI were that on
the day in question Wilson’s friend Urundi Allen had an
argument with a man named Lonnie Edmond. During the
argument, Allen placed a telephone call to Wilson and was
overheard telling Wilson to “put it in the trunk” and get
over to the scene of the confrontation right away. Wilson
arrived in his vehicle within five minutes, and according to
the PSI, “Wilson popped the trunk of the vehicle and Allen
retrieved a gun from the trunk.” Several minutes later
Allen used a 9mm handgun to shoot and kill Edmond. Allen
and Wilson fled in different vehicles, with Wilson winding
up at the residence discussed earlier, where he informed the
10                                              No. 04-4022

occupants that he needed to hide something and instructed
them to lie about the ownership of his vehicle. Following
Wilson’s arrest, officers found eight boxes of 9mm ammuni-
tion, pistol magazines, and pistol grips in his car. Three
days after the shooting, a confidential informant housed
with Wilson in the county jail told investigators that Wilson
admitted that he supplied Allen with the gun used in the
shooting and there was a gun hidden in Wilson’s car that
the police had never found. The next day the gun was
discovered in a compartment under the back seat of Wil-
son’s car.
  Wilson was charged in state court with Harboring or
Aiding a Felon, contrary to section 946.47 of the Wiscon-
sin Statutes. This statute makes it a felony to, among other
things, hide evidence with the intent to prevent
the apprehension, prosecution or conviction of another
person for a felony. Based upon the facts recited in the PSI
and left unchallenged by Wilson, it was not clearly er-
roneous for the district court to have adopted the PSI’s
conclusion that Wilson’s possession of the ammunition
was accomplished in connection with another felony offense,
namely, Harboring or Aiding a Felon.
  The judgment of the district court is AFFIRMED.
No. 04-4022                                        11

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—2-2-06